The opinion of the Court was by
Whitman C. J.
This action is instituted by the plaintiff, to recover of the defendants, damages arising from an injury sustained to the person of his minor son, at the time living with, and laboring for, and being supported by him. The injury was sustained in consequence of a defect in a highway in Belfast, which the inhabitants of that town were bound to keep in repair. The Judge presiding in the District Court, at the trial, being of opinion, that such an action could not be maintained, directed a nonsuit, to which the plaintiff excepted, and has brought the case into this Court in order to a revision of that opinion.
The action is believed to be unprecedented. This however does not form a conclusive objection to its maintenance. Nevertheless, if cases of similar injuries must have occurred before, and no action in any one of them was ever commenced to obtain redress, a strong presumption arises, that hitherto such an action has not been deemed to be maintainable.
Actions of trespass, per quod servitium amisit, for the battery of a servant, we all know, are of familiar occurrence. So are, also, special actions on the case for consequential injuries, arising from the enticing from service, or the debauching a female servant or daughter. And it may be, that, if a man were the keeper of a ferocious animal, a dog for instance, apt to bite, and known to him to be such, which should essentially injure a child, living with its parent, that the latter would have a right of action against the owner.
But it has been considered that towns are liable to the party injured, in cases of this kind, by force of the statute alone, for injuries arising from defective ways. Mower v. Leicester, 9 Mass. R. 247. If so, they are liable only to the extent of the provisions thereof. The language of the statute is, “ that if any person shall lose a limb, break a bone, or receive any other injury in his person, or in his horse, team or other property,” *249&c. If the action be maintainable under this provision it must be upon the ground, that the plaintiff has sustained an injury to his property. Can the injury to his son be considered as an injury to his property ? , If the legislature had contemplated extending the remedy to a person, for any injury to his servants, would it not have been natural, that they should so have expressed themselves ? Not having done so can wc fairly infer, that such injuries were embraced in the words “ other property” ?
Property, according to the definition in Jacob, “is the highest right a man can have to any thing, being used for that right which one hath to lands or tenements, goods or chattels, which no way depend on another man’s courtesy.” If slavery existed here, as it does in some of the States of the Union, and the slave here, as there, had no capacity to sue for any injury to himself, and could not, to any legal intent and purpose, be regarded as 'the owner of property, he might come under the denomination of other “ property.” But can this be predicated of a son, who can be the owner of property, independently of his parent, and who can, by the aid of his next friend, vindicate his rights thereto: and have redress even against his parent for personal injuries ?
The father has undoubtedly, a right to the custody and services of his minor children. But can this be considered as property ? Or as such within the scope and meaning of the language used in the statute ? Is it goods or chattels ? Is it a thing in prcesenti l or is it something in futuro and in expectancy merely ? A right solely to derive advantage from a certain source, or by certain means, is not property, Men have ability, by their labor, to acquire property; but this is neither goods nor chattels; and therefore not, in strictness, to be denominated property. It is a right merely. Our rights are numerous, and various in kind. But so long as they re- . main unexercised they are but rights; they are not property. The fruits which we may expect to reap from the future earnings of our children can, in nowise be considered as present *250property, liable to be damaged or injured; or at any rate not such as could be considered as having been in view by the legislature, when they speak of injuries to the property of any one. We must suppose that the legislature used the word property in its obvious and ordinary sense, and are not at liberty to seek for a hidden, abstruse or far fetched construction of it. When they speak of injuries to property they do not mean to the person ; and vice versa. If it were otherwise, provision need not have been made for remuneration for the injury to the persons of individuals specifically; the provision that they should be remunerated for an injury to property would have included both.
. And when the legislature speak of injuries to one man they do not mean injuries to another. It cannot be believed, that any case like the present was in the actual contemplation of the legislature. It does nevertheless, sometimes happen, that cases embraced in legislative language, were not actually in view at the time; and when the legislature does in fact so make use of language they must be taken and deemed to mean what their language imports. But if it be manifest that they did not, in reality, have any such meaning in view at the time, it would not be reasonable to put a forced construction upon language in order to make them mean so.

Exceptions overruled and judgment on the nonsuit.